Attachment to Advisory Action
1.  The amendment along with an Appeal Brief filed by Applicant on February 7, 2022, has been fully considered. In the present amendment, claims 1 and 18 have been amended and claims 20-21 have been cancelled.
2.  Specifically, claims 1 and 18 have been amended to include a limitation of piperylene-based polymer having Mw of from about 1000 to 2200 g/mol. This limitation was taken from instant specification ([0043] of instant specification).

3.  The amendment is entered.
In light of the amendment, the previous rejections of Claims 1, 4, 8, 11, 13-14, 18-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and Claims 20-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

4. The previous rejections of Claims 1, 4, 11, 13, 14, 18-19, 22-27, 29  under 35 U.S.C. 103 as obvious over Jones et al (US 2004/0092648), as evidenced by Escorez 5600 Tackifying resin flyer, ExxonMobil and Claims 1, 4, 8, 11, 13, 14, 18-19, 22-30 under  35 U.S.C. 103 as obvious over  Jones et al (US 2004/0092648) in view of Jacob et al (US 6,384,138) and Donker et al (US 6,605,680), as evidenced by Escorez 2203LC flyer and Escorez 5600 Tackifying resin flyer, ExxonMobil, are maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764